DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks filed 15 September 2021, with respect to the rejection of claims 1-2, 7, and 9 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the previously cited prior art reference to Yamazaki et al. (US 2014/0239183 A1) fails to disclose the claimed combination including an optical image detector on the substrate and between the radiation conversion layer and the substrate, in combination with the claimed plurality of convex lenses, as set forth by the Applicant in the remarks filed 15 September 2021.
Further, neither Barrett et al. (US 8519338, cited by Applicant) nor Ganguly et al. (US 9606244, cited by Applicant) appear to disclose the claimed light-shielding structure on a side of the plurality of photosensitive pixels facing away from the substrate, wherein the light-shielding structure has a plurality of openings to allow the visible light to reach the photosensitive pixels, as claimed. 
Claims 2-9 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        18 October  2021